Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  the feature 
“… wherein extracting the parameters representing hear rate complexity” should be replaced with 
--…wherein extracting the parameters representing heart rate complexity--.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 11 recites:
A method for screening surgical patients with Vagus Nerve Stimulation (VNS) indications, wherein the method comprises: 
collecting electrocardiography (ECG) data in vitro from patients with vagus nerve- related diseases; 
selecting sinus normal-to-normal (NN) interval data using the ECG data; 
performing a multiscale entropy (MSE) calculation on the selected sinus normal-to- normal (NN) interval data, wherein performing the MSE calculation comprises: performing coarse grained processing on the normal-to-normal (NN) interval data {xi, ... , xi, ... , xn} , to obtain reconstructed sequences using an equation 
    PNG
    media_image1.png
    74
    1279
    media_image1.png
    Greyscale

1,2,3…q;
calculating a sample entropy for each reconstructed sequence with a different scale factor τ; and 
drawing a MSE curve of the sample entropy with respect to the different scale factors with the scale factor as a horizontal axis and the sample entropy as a vertical axis; 
extracting parameters representing heart rate complexity using the MSE curve, wherein extracting the parameters representing heart rate complexity further includes: for the MSE curve and the different scale factors including scale nl, scale n2, and points of the curve that corresponds with the scale 1 to scale ni; 
dividing the curve from the scale n2 to the scale n3 into a plurality of segments; and calculating area parameters for each area encompassed by each segment of the plurality of segments of the curve to obtain the parameters representing heart rate complexity; 
setting thresholds for the parameters representing heart rate complexity, the thresholds indicating patients who are suitable for VNS surgery and those who are not suitable for VNS surgery; 
constructing a model for patients with vagus nerve-related diseases based on heart rate variability as represented by the extracted parameters and the thresholds; and 
identifying patients who are suitable for VNS surgery using the model. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “performing a multiscale entropy (MSE) calculation on the selected sinus normal-to- normal (NN) interval data, wherein performing the MSE calculation comprises: performing coarse grained processing on the normal-to-normal (NN) interval data {xi, ... , xi, ... , xn} , to obtain reconstructed sequences using an equation …  calculating a sample entropy for each reconstructed sequence with a different scale factor τ;”, “extracting parameters representing heart rate complexity using the MSE curve, wherein extracting the parameters representing heart rate complexity further includes: for the MSE curve and the different scale factors including scale nl, scale n2, and points of the curve that corresponds with the scale 1 to scale ni”, “dividing the curve from the scale n2 to the scale n3 into a plurality of segments”, “calculating area parameters for each area encompassed by each segment of the plurality of segments of the curve to obtain the parameters representing heart rate complexity”, and “constructing a model for patients with vagus nerve-related diseases based on heart rate variability as represented by the extracted parameters and the thresholds” are treated by the Examiner as belonging to mathematical concept grouping. 
For example, the entire “method for screening” that includes the steps of “selecting sinus normal-to-normal (NN) interval data using the ECG data”,“setting thresholds for the parameters representing heart rate complexity, the thresholds indicating patients who are suitable for VNS surgery and those who are not suitable for VNS surgery”, and “identifying patients who are suitable for VNS surgery using the model”  are treated as belonging to mental process grouping. These steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Claim 11 comprises the following additional elements:
a preamble “A method for screening surgical patients with Vagus Nerve Stimulation (VNS) indications”;
collecting electrocardiography (ECG) data in vitro from patients with vagus nerve-related diseases;
 drawing a multiscale entropy (MSE) curve of the sample entropy with respect to the different scale factors taking the scale factor as a horizontal axis and the sample entropy as a vertical axis.
In Claim 11, the additional element in the preamble is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A step of collecting electrocardiography (ECG) data in vitro represents a mere data gathering step that is generically recited and only adds an insignificant extra-solution activity to the judicial exception.   A step of drawing a multiscale entropy (MSE) curve of the sample entropy with respect to the different scale factors taking the scale factor as a horizontal axis and the sample entropy as a vertical axis represents outputting results of entropy calculation step and is considered as a post-solution activity to the judicial exception and similar to outputting results of analysis in Electric Power Group.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, they do not reflect an improvement to other technology or technical field, and, do not use a particular machine to implement an abstract idea. Therefore, these additional elements do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 15-18 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claim (Step 2A, Prong One). The claims do not recite additional elements that would reflect a practical application (Step 2A, Prong Two) or qualified for “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim. 
The dependent claims are, therefore, also ineligible.

Response to Arguments

35 USC §101
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
The Applicant argues (p.5-6): Applicant respectfully submits that the claimed method for screening surgical patients is only based on mathematical concepts. The step of "extracting parameters representing heart rate complexity," for example, is only based on mathematical concepts and is not reciting a mathematical concept per se. Similar to the Thales Visionix case where raw data from sensors is used to more accurately calculate position and orientation of an object, the present claims use ECG data collected in vitro from patients with vagus nerve-related diseases to construct a model for such patients based on heart rate variability, which is used for screening surgical patients.
The Examiner respectfully disagrees. 
Firstly, multiple mathematical relationships are recited in the claim (calculating entropy, extracting parameters representing heart rate complexity, segmenting a curve/fitting points on the curve, calculating area parameters, etc.). 
Secondly, there are significant differences between Thales and the current claims.
In Thales, the claims were not directed to an abstract idea.  There, the eligibility conclusion was reached due to unconventional configuration of sensors.  As was indicated in the Thales decision: “The claims specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. The mathematical equations are a consequence of the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation. Far from claiming the equations themselves, the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed.”
In the instant claims, “the mathematical equations” are not a consequence of the arrangement of collecting electrocardiography (ECG) data in vitro from patients. 

The Applicant argues (p.6): With respect to the alleged "Mental Processes," the Office Action refers to the steps including extracting parameters using the multiscale entropy (MSE) curve including obtaining slope by linearly fitting points of the curve. According to MPEP 2106.04(a)(2)(III), "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind." Applicant respectfully submits that the claimed steps of extracting parameters from a curve, and particularly, obtaining slope by linearly fitting points of the curve, simply cannot be practically performed in the human mind. An example of the parameters that are extracted is illustrated in in TABLE 1 of the present application and includes slopes of 0.141, 0.098, 0.012, 0.069, etc. These values cannot be obtained simply by observing an MSE curve, such as the curve in Fig. 5 of the present application, and then mentally linearly fitting points to that curve.
The Examiner notes that the step of “extracting parameters using the multiscale entropy (MSE) curve including obtaining slope by linearly fitting points of the curve” is identified in this office action as belonging to a mathematical procedure/relationship grouping upon further review of the specification ([0019-0023, former Claim 14) and prior art. The Examiner submits that a different type of an abstract idea does not change the Examiner’s conclusion that the abstract idea is recited in the claim.  

The Applicant argues (p.6): With respect to the second step, applicant has further amended independent claim 11 to recite both "constructing a model for patients with vagus nerve-related diseases based on heart rate variability as represented by the extracted parameters and the thresholds" and "identifying patients who are suitable for VNS surgery using the model." Applicant notes that the examiner, in a similar application to the same applicant (now U.S. Patent No. 11,154,255), proposed a similar "identifying" step to overcome a rejection under 35 U.S.C. 101 and indicated that "this would appear to practically integrate the method steps into a method that practically uses the calculations/mental steps into a complete method for therapy." See SN 16/086,436, Applicant- Initiated Interview Summary. Accordingly, applicant submits that the steps "constructing a model for patients with vagus nerve-related diseases based on heart rate variability as represented by the extracted parameters and the thresholds" and "identifying patients who are suitable for VNS surgery using the model" similarly integrate the method steps, even the alleged mathematical concepts and mental steps, into a complete method for therapy.
The Examiner is unable to comment on the referenced patent’s decision. However, as indicated in the current rejection, “constructing” a model as a function of two parameters is an abstract idea of a mathematical relationship and “identifying” step is an abstract idea of a mental process (judgment/observation) step.  These steps are not considered when evaluating a practical application.  

Examiner Note with Regards to Prior Art of Record
With regards to Claim 11, the closest prior art, Ong, Goldberger, Talkachova, Sarkar, and Tsai, either singularly or in combination, fail to anticipate or render obvious calculating area parameters for each area encompassed by each segment of the plurality of segments of the curve to obtain the parameters representing heart rate complexity; setting thresholds for the parameters representing heart rate complexity, the thresholds indicating patients who are suitable for VNS surgery and those who are not .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Timoth´ee Cour et al. “Spectral Segmentation with Multiscale Graph Decomposition”, Proceeding of 2005 IEEE Computer Society Conference on Computer Vision and Pattern Recognition (CVPR'05), 2005, discloses a multiscale spectral image segmentation algorithm. In contrast to most multiscale image processing, this algorithm works on multiple scales of the image in parallel, without iteration, to capture both coarse and fine level details.
Michael A. Busa et al. “Multiscale entropy: A tool for understanding the complexity of postural control”, Journal of Sport and Health Science 5 (2016) 44–51, discloses Multiscale entropy (MSE) has been used to identify differences in fluctuations of postural CoP time series between groups with and without known physiological impairments at multiple time scales, using entropy techniques (SE technique) similar to the claimed steps in instant application. The calculated complexity index (the area under the SE vs. time scale) can then be used to compare health states and evaluate the impact of interventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863